ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Habermehl Consulting and Company              )         ASBCA No. 59723
                                              )
Under Contract No. SP3300-13-C-0012           )

APPEARANCES FOR THE APPELLANT:                          Isaias "Cy" Alba IV, Esq.
                                                        Kathryn V. Flood, Esq.
                                                         PilieroMazza PLLC
                                                         Washington, DC

APPEARANCES FOR THE GOVERNMENT:                         Daniel K. Poling, Esq.
                                                         DLA Chief Trial Attorney
                                                        Timothy J. Ryan, Esq.
                                                        Janet R. Wise, Esq.
                                                         Associate General Counsel
                                                         DLA Distribution
                                                         New Cumberland, PA

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: 14 July 2015
                                                    /
                                                           ?

                                                         /.)?   . '/    (&--        /




                                              ~~,~~~.i1~
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59723, Appeal of Habermehl
Consulting and Company, rendered in conformance with the Board's Charter.

Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals